Title: From Thomas Jefferson to Stephen Cathalan, Jr., 18 January 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Paris Jan. 18. 1789.

You have done very well not to venture the olive plants thro’ the canal of Languedoc during the late cold season, as you mention  to me in your favor of the 1st. inst. I should wish a good parcel to be sent by the Baltimore vessel, only charging your correspondent in Baltimore to ship them immediately to Charleston to the address of Messrs. Brailsford & Morris merchants of Charleston, or Mr. William Drayton of the same place. I would beg you to pay freight to Baltimore and whatever expences can be paid at Marseilles, which I will replace on demand. Send if you please a good stock. If it be unavoidable to incur some expence at Baltimore your correspondent may safely draw for it on Brailsford & Morris, only naming to them the purpose, and that the plants come from me. They will repay on sight.
I have taken the liberty of giving a letter of introduction to you to young Mr. Russel, now at Nismes for his health, and shortly to pass thro’ Marseilles on his way to Italy. I have wished to make this acquaintance between you to obtain your civilities to him, and also in hopes it might be useful to you. His father, Mr. Thos. Russel of Boston, is without exception the most judicious and solid merchant of the United states. He is not as extensive as Mr. Morris, but he is more sure in his combinations, more cautious never to go beyond his means. For his probity and honour I will answer for him as for my own. I give you his character, because if you have ever an idea of a connection at Boston he is the man on whom you may repose with entire confidence. During all the difficulties which the merchants of the U.S. have passed in their credit, his has never been questioned, nor any hesitation on his bills either in London or America. I beleive he intends his son for commerce, and therefore I have wished to make you acquainted as you may lay the foundations for a good correspondence at Boston. His father will retain a grateful sense of civilities shewn his son.The letters of convocation for the states general will appear towards the end of the month. The lunacy of the king of England continues. It is my opinion that whether he recovers his senses or not, neither his ministries, nor those of a regent will ever think themselves firm enough to engage in a war, and consequently that England is withdrawn from the wars of Europe during the present reign. Speculations on this ground will be as sure as any thing in politics can be. Our new constitution goes over well, and Genl. Washington will be president. Present me in friendly terms to your father and the ladies of your family and accept yourself assurances of the esteem with which I am Dr. Sir your most obedt. humble servt.,

Th: Jefferson

